Citation Nr: 1118862	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for a left ankle disorder.

2.  Entitlement to an increased rating in excess of 10 percent for a peptic ulcer with hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  With resolution of the doubt in favor of the Veteran, the Veteran's left ankle disorder is characterized by moderate limitation of motion.  

2.  With resolution of the doubt in favor of the Veteran, the Veteran experiences continuous moderate manifestations of his peptic ulcer with hiatal hernia.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but no higher, for residuals of a left ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R § 4.71a, Diagnostic Codes 5010, 5271 (2010).

2.  The criteria for a disability rating of 20 percent, but no higher, for a peptic ulcer with hiatal hernia are approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305, 7346 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Compensable rating for a left ankle injury

The Veteran claims that his left ankle disorder is more severe that his current rating reflects and he is entitled to a compensable rating.  With resolution of the doubt in favor of the Veteran, the Board finds that the Veteran's symptomology approximates the criteria for a rating of 10 percent.  Therefore, the Veteran's claim is granted.  

The Veteran tore tendons and ligaments in his left ankle and underwent surgery to repair the damage during service.  The RO granted service connection and assigned a noncompensable rating for his ankle disorder in the October 2005 rating decision.  

The RO has evaluated the ankle fracture residuals based on limitation of motion of the ankle.  The rating schedule provides for rating marked limitation of motion of an ankle as 20 percent disabling, and moderate limitation of motion as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  For VA rating purposes, the full range of dorsiflexion of the ankle is to 20 degrees, and the full range of plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).
The Veteran underwent a VA examination in July 2005.  The Veteran reported that he fell in service and underwent surgery on his left ankle.  While it is not currently incapacitating, he experiences constant pain.  A physical examination revealed range of motion was limited by pain, fatigue, weakness, lack of endurance, and incoordination with repetitive use.  

The Veteran underwent another VA examination in June 2007.  He again reported injuring his ankle during service and has experienced pain, weakness, stiffness, and lack of endurance.  The pain occurs on an intermittent basis, as often as several times per week, lasting three to found days.  The pain travels from the ankle to the foot and is characterized as crushing, aching, and burning, and rated as 7 out of 10. 
The Veteran also reported that he was recommended incapacitation several times per year for a few days each time.  There was no incapacitation during the past year.  

Upon physical examination, the examiner noted no deformity or ankylosis.  The Veteran's ankles were normal and had normal range of motion.  Upon repetitive use, the examiner found the Veteran was limited by pain, weakness, and lack of endurance, with the major functional impact of pain.  X-rays taken in June 2007 were normal.  The examiner diagnosed chronic ankle sprain.  

The VA examinations in July 2005 and June 2007 showed functional impairment of the left ankle, due to pain, fatigue, weakness, lack of endurance, and incoordination with repetitive use.  While the ranges of motion were normal, the examinations noted that the Veteran was functionally limited by pain.  With resolution of the doubt in favor of the Veteran, and in consideration of the DeLuca principles, the Veteran's left ankle is moderately limited by his pain.  See DeLuca, supra.  The limitation of motion therefore warrants a rating of 10 percent, but no higher, under Diagnostic Code 5271.  

The majority of the medical evidence reflects that the limitation of motion of the right and left ankle have been no worse than moderate, and, as such, a higher rating under DC 5271 is not warranted.  In this regard, range of motion testing conducted during the VA examinations revealed full range of motion.  As such, the Board finds that marked limitation of motion has not been shown.

Further, the range of motion simply precludes a rating higher than the 10 percent already assigned, even considering additional functional impairment due to painful flare-ups and the tenets of DeLuca.  Evidence indicating a finding of additional functional loss beyond that which is objectively shown in the examination has not been presented.  

As normal motion of the ankle, considering such factors as functional loss due to pain, swelling, flare-ups, and repetitive use, under 38 C.F.R. §§ 4.40 and 4.45, does not more nearly approximate or equate to marked limitation of motion of the ankle, the criterion for the next higher rating based on the VA examinations under Diagnostic Code 5271 has not been met.  After a thorough review of the Veteran's claims file, the Board concludes that the 10 percent rating currently assigned adequately compensates the Veteran for the functional limitations and the complaints of pain.

The Board has considered other rating sections.  However, there is no evidence of ankylosis (Diagnostic Code 5270 and 5272); malunion of oscalcis or astragalus, with marked deformity (20 percent under Diagnostic Code 5273); or astragalectomy (20 percent under Diagnostic Code 5274).  There is therefore no basis for a rating under another diagnostic code.  Thus, an evaluation of 10 percent, but no higher, for the left ankle disorder is warranted.

Increased rating for peptic ulcer disease with hiatal hernia

The Veteran claims that his peptic ulcer is more severe that his current rating reflects and he is entitled to a higher rating.  With resolution of the doubt in favor of the Veteran, the Board finds that the Veteran's symptomology approximates the criteria for a rating of 10 percent, but no higher.  Therefore, the Veteran's claim is granted.  

The Veteran was granted service connection for peptic ulcer disease with hiatal hernia by rating decision in October 2005, which assigned a 10 percent rating pursuant to Diagnostic Code 7305.  

General rating considerations for diseases of the digestive system are contained in 38 C.F.R. §§ 4.110- 4.113 (2010).  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2010).

Diagnostic Code 7305 provides a 10 percent rating for a mild ulcer with recurring symptoms once or twice yearly.  A moderate ulcer, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations warrants a 20 percent rating.  A 40 percent rating is assigned when the disorder is moderately severe; that is, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  A 60 percent rating is provided for a severe ulcer manifested by pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).

The Board observes in passing that words such as "moderate," "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010). Although the word "moderate" is not defined in VA regulations, "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988), 871.

It is noted in the regulation that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System", do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113 (2010).

Under Code 7346, for hiatal hernia, a 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

The Veteran underwent a VA examination in July 2005.  The Veteran reported that he had peptic ulcer disease.  As a result, he is unable to eat certain foods and he experiences symptoms a couple times per week.  The disorder has been present for 14 years.  The examiner diagnosed status post peptic ulcer disease with recurrent episodes of heartburn and indigestion.  The examiner noted no indicated of anemia or malnutrition.  

The Veteran underwent another VA examination in June 2007.  The Veteran reported hiatal hernia and peptic ulcer.  The Veteran's symptoms include pain above the stomach, nausea, vomiting, heartburn, reflux, and regurgitation of stomach contents.  The Veteran is also unable to eat certain foods.  The symptoms occur as often as several times per day and last a few minutes to hours.  The Veteran treats with Zantac for some relief.  The examiner again diagnosed a peptic ulcer and hiatal hernia and found no indication of anemia or malnutrition.  

Based on the evidence of record, the Veteran experiences continuous moderate manifestations of his peptic ulcer, which is controlled with medication.  

The Board has considered entitlement to a higher rating for the Veteran's peptic ulcer with hiatal hernia.  However, there is no evidence of anemia, weight-loss, or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, as required for a higher rating under Diagnostic Code 7305.  

The Board has also considered a rating under Diagnostic Code 7346 for the Veteran's hiatal hernia.  However, the evidence does not show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Therefore, a higher rating under Diagnostic Code 7346 is not warranted.

Additionally, because the Veteran's gastrointestinal disability involves only a peptic ulcer with a hiatal hernia, the Board does not find that any other digestive system diagnostic code would be more appropriate for rating the Veteran's gastrointestinal disability, including adhesions of the peritoneum (Diagnostic Code 7301),  postgastrectomy syndromes (Diagnostic Code 7308), colitis (Diagnostic Code 7323), or diverticulitis (Diagnostic Code 7327).  See 38 C.F.R. § 4.114 (2010); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Overall, it appears that the Veteran's service-connected disability causes him discomfort but is controlled with medications.  Such a disability picture does not approach moderately severe symptomatology as set out in the schedular criteria.  Indeed, the Veteran's ulcer has never been objectively assessed by any health care professional as being even moderate in severity.  Based on the medical evidence of record the Veteran does not meet the criteria for a higher disability rating under Diagnostic Codes 7305 or 7346.

The Veteran meets the criteria for a 20 percent disability rating under Diagnostic Code 7305.  Based on this record, and for reasons stated above, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his peptic ulcer with hiatal hernia. 

Extraschedular rating

As a final point, the Board finds that there is no showing that neither the Veteran's left ankle disorder nor his peptic ulcer reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  The conditions are not productive of marked interference with employment that is not contemplated by the current ratings, or required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  In the absence of these factors, the criteria for submission for assignment of extra-schedular ratings are not met.  Thus, the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating of 10 percent, but no higher, is granted for the Veteran's left ankle disorder.

A rating of 20 percent, but no higher, is granted for the Veteran's peptic ulcer with hiatal hernia.




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


